Citation Nr: 0002089	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-17 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the prostate, status post bilateral orchiectomy with 
impotence and voiding dysfunction, including as secondary to 
the service-connected thyroid disability.

2.  Entitlement to service connection for impaired vision, 
including primary open angle glaucoma with pseudoaphakia and 
posterior capsular opacification and cataract of the right 
eye as secondary to the service-connected thyroid disability.

3.  Entitlement to service connection for hypertrophic joints 
of the knees and hips, and arthritis of the major joints, 
including as secondary to the service-connected ankle 
disability.

4.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
chronic prostatitis, myocarditis with circulation problems of 
the lower extremities, a nervous disorder, and diabetes 
mellitus.

5.  Entitlement to an increased evaluation for 
hyperthyroidism, currently evaluated at 30 percent.

6.  Entitlement to a compensable evaluation for arthritis of 
the ankles.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from August 1943 to February 
1946.

This appeal arises from November 1996 and February 1997 
rating decisions.  On substantive appeal in October 1998, the 
veteran indicated that he wanted to pursue a claim of 
entitlement to service connection for flat feet.  It is noted 
that in November 1950, service connection was denied.  
Nonetheless, the matter is referred to the RO for any 
development deemed appropriate.

On substantive appeal and in additional letters submitted at 
that time, the veteran indicated that he wanted to appear 
before a hearing officer at the RO level and appear before a 
hearing held by a member of the Board.  In September 1999, 
the veteran had a hearing before a member of the Board, and 
during that hearing, the veteran stated that he did not 
desire a hearing at the RO level.  As such, the Board finds 
that the veteran's request for a hearing has been satisfied.  

The issues of entitlement to an increased evaluation in 
excess of 30 percent for hyperthyroidism and a compensable 
evaluation for arthritis of the ankles are addressed in the 
remand portion of the decision.


FINDINGS OF FACT

1.  The medical evidence does not tend to etiologically 
relate the veteran's adenocarcinoma of the prostate, status 
post bilateral orchiectomy with impotence and voiding 
dysfunction to service or any service-connected disability.

2.  The medical evidence does not suggest that the veteran's 
impaired vision, diagnosed as primary open angle glaucoma 
with pseudoaphakia and posterior capsular opacification and 
cataract of the right eye are related to service or to any 
service-connected disability.

3.  The medical evidence fails to indicate that the veteran's 
hypertrophic joints of the knees and hips, and arthritis of 
the major joints are service related or occurred as secondary 
to the service-connected ankle disability.

4.  The RO denied service connection for chronic prostatitis 
and myocarditis with circulation problems of the lower 
extremities in July 1947; service connection for diabetes 
mellitus in November 1959; and service connection for an 
anxiety reaction in June 1962.  The veteran did not appeal 
the aforementioned rating determinations within a timely 
fashion.

5.  Subsequent to the July 1947, November 1959, and June 1962 
rating determinations, the RO received additional VA and non-
VA medical reports and statements, as well as the veteran's 
hearing transcript.  

6.  While new, the evidence submitted does not bear directly 
and substantially on the specific matters under consideration 
and by itself or in conjunction with evidence previously 
assembled is not so significant that it must be considered to 
fairly decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
adenocarcinoma of the prostate, status post bilateral 
orchiectomy with impotence and voiding dysfunction is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159(a) (1999).

2.  The claim of entitlement to service connection for 
impaired vision, diagnosed as primary open angle glaucoma 
with pseudoaphakia and posterior capsular opacification and 
cataract of the right eye is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) 
(1999).

3.  The claim of entitlement to service connection for 
hypertrophic joints of the knees and hips, and arthritis of 
the major joints is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159(a) (1999).

4.  The July 1947, November 1959, and June 1962 rating 
determinations which denied entitlement to service connection 
for chronic prostatitis, myocarditis with circulation 
problems of the lower extremities, nervous disorder, and 
diabetes mellitus, respectively, are final, and new and 
material evidence has not been submitted to reopen them.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 
20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that service connection is warranted for 
adenocarcinoma of the prostate with voiding dysfunction, 
impaired vision, and arthritis of the knees and hips, because 
the disorders occurred as secondary to his service-connected 
thyroid disability.  He also maintains that he has submitted 
new and material evidence to reopen the claims for chronic 
prostatitis, myocarditis with circulatory problems of the 
lower extremity, a nervous disorder, and diabetes mellitus.  

It is noted that service connection may be established for a 
disability resulting from personal injury incurred in or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or disease.  38 U.S.C.A. § 1110 (West 
1991).  Service connection for a pre-existing disorder may be 
allowed on an aggravation basis, when the evidence 
demonstrates that there is an increase in disability during 
service, unless there is a showing that the increase is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1999).  However, the usual 
effects of medical treatment in service, having the effect of 
ameliorating conditions incurred before enlistment, will not 
be considered service-connected unless that injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a chronic disease, 
including arthritis, hypertension, diabetes mellitus, and 
other organic diseases of the nervous system, if manifest to 
a degree of 10 percent or more within one year from the date 
of separation from such service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Background

The service medical records show on 1942 entrance examination 
"enlarged heart and enlarge prostrate glands" was noted.  
Physical examination revealed no eye abnormalities as visual 
acuity was 20/20 bilaterally, or defects of the 
musculoskeletal, cardiovascular, mental and nervous systems.  
The report also shows that blood pressure reading was 130/84.  
"Chronic prostatitis" was found on genito-urinary 
examination.  

The February 1946 discharge examination report notes that no 
significant diseases, wounds and injuries were incurred in 
service.  Physical examination of the genito-urinary, and 
musculoskeletal and cardiovascular system was normal.  
Findings of the feet and eyes were normal, as well as 
findings of the psychiatric examination.

On VA examination in February 1947, complaints of heart 
fluttering, sleeplessness, nervousness, drying of the throat, 
and left stiffness were recorded.  Ear, nose, and throat 
examination, however, showed normal findings.  General 
examination of the heart showed that physical findings were 
not sufficiently positive to conclude organic heart disease 
at that time and examination of the bones, joints, and 
extremities showed no normal findings.  X-ray reports of the 
ankles and left foot showed low-grade hypertrophic arthritis 
and an x-ray report of the chest showed no pathology.  The 
diagnoses were no ear, nose, and throat disease; tachycardia; 
and hyperthyroidism (thyrotoxicosis) due to toxic adenoma; 
and chronic multiple hypertrophic arthritis of the ankles.

In May 1947, the veteran was hospitalized for 
"thyrotoxicosis with heart disease."  Physical examination 
detected tachycardia, but a diagnosis of a "thyrotoxicosis" 
was not made and on neuropsychiatric examination, a diagnosis 
of "hyperthyroidism" was made.  Examination revealed a 
marked tachycardia with a cardiac rate of 140, marked tremors 
of the fingers, generalized apprehension and restlessness 
without eye signs or exophthalmos, and a loud systolic murmur 
but with a regular cardiac rhythm.  X-rays of the veteran's 
ankles and feet demonstrated low grade hypertrophic arthritis 
and an electrocardiogram (EKG) showed sinus tachycardia with 
a rate of 124 without evidence of cardiac decompensation.  
The diagnoses were hyperthyroidism (thyrotoxicosis) due to 
toxic adenoma and chronic multiple hypertrophic arthritis of 
the ankles.

In July 1947, the RO denied service connection for chronic 
prostatitis, reasoning that the disorder was noted on 
enlistment examination and had not been aggravated by service 
and also denied service connection for disease of the heart 
and hypertension, as disorders were not found on examination.  

In April 1948, D. J. C., M.D., wrote that since August 1947 
the veteran had received treatment for severe thyrotoxicosis 
and associated myocarditis.

In November 1948, J. G. D., M.D., recorded the veteran's 
complaints of "arthritis" with pain of the ankles, wrists, 
and other joints.  After examination and reviewing x-ray 
findings showing that the bones of the ankles appeared normal 
without evidence of recent or old fractures, the diagnosis 
was no definite orthopedic disease can be diagnosed at this 
time.

A November 1948 statement from J. H. L., M.D., shows that the 
veteran continued to received treatment for hyperthyroidism.  

VA examination in November 1948 documented complaints of 
arthritic pain, and pain, swelling and aches of the eyes, 
heart, and wrists.  Nevertheless, examination of the eyes was 
normal, and although the cardio-vascular system disclosed a 
systolic murmur, heard best over aortic area and transmitted 
to the apex, findings otherwise were normal.  Findings of the 
nervous system and genito-urinary system were normal as well.  
The diagnosis was no orthopedic disability found.  

Findings on VA examination in November 1950 were essentially 
normal too.  On special examination of the heart, J. E. M., 
M.D., stated that physical examination of the heart was 
normal, except at the left third interspace there was a rough 
systolic murmur which was not transmitted and not heard over 
the mitral area.  Chest x-rays showed essentially normal 
findings and an EKG detected a tendency toward right axis 
deviation, but otherwise findings were normal.  The diagnoses 
were congenital heart disease with patent interventricular 
septal defect but without manifestations; post-thyroidectomy 
hypothyroidism; and glycosuria, cause undetermined.  A 
subsequent notation shows that glycosuria was not confirmed 
by laboratory reports.  

In December 1950, the RO confirmed and continued the denial 
for a heart disorder, noting that the veteran's congenital 
heart disease with patent interventricular septal defect was 
a constitutional or developmental abnormality, not a 
disability under the law.

From 1954 to 1959, medical reports generally show that the 
veteran received treatment for complaints of aching of the 
joints and nervousness.  

On VA examinations in September 1959, the veteran stated that 
he had developed glaucoma and diabetes mellitus that year.  
He also stated that he was highly nervous and had difficulty 
with sleeping.  Mental and neurological examinations were 
normal.  The diagnoses were anxiety reaction; history of 
hyperthyroidism, not found now; diabetes mellitus; and 
hypertension without cardiac damage.  

In November 1959, service connection for diabetes mellitus 
was denied.  

While hospitalized in April and May of 1962, the veteran, 
among other things, complained of decreased vision of the 
left eye, episodes of nervousness, and diabetes mellitus.  On 
admission examination, findings were essentially normal 
although finding revealed slight protrusion of the eyes 
suggesting an increased sized in the post orbital fat pad, a 
slight amount of generalized arteriosclerosis of the heart, 
and a slight amount of crepitus of the knees and shoulder 
joints.  The diagnoses were anxiety reaction manifested by 
somatizations, apprehensions and a low threshold for pain.  
The precipitating cause was undetermined.  Glaucoma of the 
left eye; arteriosclerosis, general; and potential diabetes 
mellitus were noted too.  

In June 1962, service connection for glaucoma of the left 
eye; diabetes mellitus; arteriosclerosis; and anxiety 
reaction were denied.  The RO reasoned that not one of the 
disorders was shown to have been incurred in service or 
within the presumptive time period following service.  Notice 
of the rating determination was mailed in July 1962.

In August 1996, the veteran sought to reopen his claim for 
diabetes mellitus and arthritis of the lower extremities.

As noted throughout VA treatment reports dated from January 
1995 to August 1996, the veteran continued to complain of and 
receive treatment for arthritis, hypertension, and visual 
disorders diagnosed as pre-septal cellulitis, diabetes 
mellitus without diabetic retinopathy, and primary open-angle 
glaucoma.  A June 1995 outpatient treatment record showing 
that the veteran provided of history of hyperthyroidism, 
hypertension, and glaucoma of the left eye and that a 
diagnostic impression of hypotension was made is also of 
record.  The records also show that the veteran was 
hospitalized in August 1996.  The hospital summary report 
shows that the veteran gave a history of non-insulin 
dependent diabetes mellitus and hypertension without cardiac 
problems.  Physical examination at that time was normal.  The 
diagnoses were lower gastrointestinal bleed; diverticular 
disease; and diverticulosis of the colon.  

In September 1996, the veteran sought service connection for 
chronic prostatitis, loss of or loss of use of both 
testicles, voiding difficulties, hypertrophic joints of the 
knees and hips, and impaired vision.  To substantiate his 
claims, he later submitted duplicative evidence of record, 
including a copy of the April 1948 statement from D. J. C., 
M.D.  

On VA examination in March 1997, the veteran gave a history 
of diabetes mellitus which was diagnosed in 1940; 
hypertension over ten years; and carcinoma of the prostate in 
1989 and consequently, undergoing an orchiectomy.  
Examination revealed that the veteran wore bifocals; 
examination of the heart showed a slight systolic murmur of 
the left sternal border of the apex; and absent testicles due 
to orchiectomy, resulting from past cancer of the prostate.  
The diagnoses were hypothyroidism, status post surgery, on 
replacement therapy, and incision scar on anterior aspect of 
the neck is well healed; non-insulin dependent diabetes 
mellitus; hypertension; glaucoma by history; and carcinoma of 
the prostate, status post orchiectomy by history.  

While hospitalized in March 1998 the veteran was treated for, 
inter alia, Type II diabetes, dizziness, and hypertension.  
On admission, cardiovascular findings showed a regular rate 
and rhythm with a 2/6 systolic ejection murmur head best at 
the left upper sternal border with 2+ pitting edema on the 
left and 1+ pitting edema on the right.  During admission, 
testing for adverse heart pathology was accomplished, but 
findings were essentially negative.  Discharge diagnoses of 
no evidence of coronary artery disease; hypothyroidism; Type 
II diabetes; hypertension; degenerative joint disease; and 
glaucoma were made.

In October 1998, E. H. B., M.D., stated that the veteran had 
received medical services for numerous occasions since 1962.  
The veteran was initially noted to have essential 
hypertension in early 1970 and was placed on antihypertensive 
medication.  He remains on hypertension medication and the 
cardiomegaly is secondary to his hypertension.   

On VA general examination in December 1998, the examiner 
observed that the veteran wore glasses and detected bilateral 
arcus senilis, along with an irregular and dilated left 
pupil.  Examination of the heart showed a regular rhythm with 
Grade 1/6 systolic ejection murmur.  The assessments included 
arthritis of the ankles; impaired vision; chronic 
prostatitis; loss of use of both testicles; bladder problems; 
and arthritis of the knees and hips.  

On examination of the joints, the relevant diagnoses were 
severe arthritis of the knees, bilaterally and moderately 
symptomatic degenerative arthritis of the hips, bilaterally.  

Examination of the eyes found that the veteran's primary open 
angle glaucoma, intraocular pressures was currently well 
controlled and cup to disc ratio appeared stable compared to 
previous examinations; diabetes mellitus without evidence of 
diabetic retinopathy; and pseudoaphakia of the left with 
posterior capsular opacification; and cataract of right eye.  

Genitourinary examination showed that he veteran had a long 
history of prostatic adenocarcinoma which was currently 
treated with androgen deprivation therapy and presently 
stable.  Nephroureterolithiasis which had inactive for more 
than ten years, was also noted.  

At his personal hearing in September 1999, the veteran 
testified that his disorders became manifest as secondary to 
treatment received for his service-connected hyperthyroid 
disability.  During the hearing, the veteran's representative 
argued that his thyroid disability caused visual problems, 
and after surgery, symptoms such as difficulty with sleeping 
and nervousness manifested.  The veteran added that he had 
blockage of the heart which was productive of pain of the 
shoulder and headaches and that he had developed a prostate 
disorder as secondary to his thyroid disability.  

Analysis

Service Connection

As noted above, the veteran seeks service connection for 
adenocarcinoma of the prostate, status post bilateral 
orchiectomy with impotence and voiding dysfunction, impaired 
vision, and arthritis of the knees, hips, and other major 
joints.  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Generally, for a service-connection claim to be well grounded 
a claimant must submit evidence of each of the following: (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the asserted in-
service injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Elkins 
v. West, 12 Vet. App. 209, 213 (1999) (en banc) (citing 
Caluza, supra, and Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra), cert. denied sub nom. Epps 
v. West, 118 S. Ct. 2348 (1998) (mem.). 

Alternatively, either or both of the second and third Caluza 
elements can be satisfied, under 38 C.F.R. § 3.303(b), by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  

The credibility of the evidence presented in support of a 
claim is generally presumed when determining whether it is 
well grounded.  See Elkins, 12 Vet. App. at 219 (citing 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995)).

Adenocarcinoma of the prostate, status post bilateral 
orchiectomy with impotence and voiding dysfunction

Review the medical evidence in this regard does not tend to 
etiologically relate the veteran's adenocarcinoma of the 
prostate, status post bilateral orchiectomy with impotence 
and voiding dysfunction to service, any event of service, or 
to the veteran's service-connected thyroid disability.  Thus, 
the veteran's claim is not well grounded.  Although chronic 
prostatitis was noted on entrance examination, the service 
medical records are completely silent with respect to any 
complaints of or findings associated with adenocarcinoma of 
the prostate and resulting impotence and voiding dysfunction.  
Also, on discharge examination in 1946, clinical evaluation 
of the genito-urinary system was normal.  Except for the 
veteran's own recitations, the post-service medical evidence 
is also devoid of evidence suggesting that his adenocarcinoma 
of the prostate and associated symptoms to include impotence 
and voiding dysfunction are related to service, any events of 
service, or to his service-connected thyroid disability.  On 
VA examination in March 1997, after the veteran gave a 
history of undergoing an orchiectomy in 1989, the diagnosis 
was carcinoma of the prostate, status post orchiectomy by 
history.  At that time, no reference to service, any events 
from service, or to the veteran's service-connected thyroid 
disability was made.  Additionally, not one of the veteran's 
post-service treatment reports relates his adenocarcinoma of 
the prostate or any claimed residuals thereof to service or 
to the veteran's service-connected thyroid disability.  In 
this case, the veteran's statements are the only evidence 
indicating a link between his disorders and service.  
However, as previously indicated, the veteran is not 
competent to make that determination.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, in spite of the veteran's 
assertions and testimony presented on appeal, because there 
is no medical evidence indicating that his adenocarcinoma of 
the prostate, status post bilateral orchiectomy with 
impotence and voiding dysfunction are related to service, any 
event of service, or to the service-connected thyroid 
disability, his claim is not well grounded.  Caluza, supra.

Impaired vision

The medical evidence also does not suggest that the veteran's 
impaired vision, including primary open angle glaucoma with 
pseudoaphakia and posterior capsular opacification and 
cataract of the right eye are related to service occurred as 
secondary to his service-connected thyroid disability.  Thus, 
the veteran's claim in this regard is not well grounded as 
well.  Here, although current diagnoses of visual impairment 
have been made, the service medical records show no adverse 
findings associated with visual impairment.  In fact, 
throughout service, particularly on entrance and discharge 
examinations, clinical evaluation of the eyes was normal.  
Further, the evidence shows that the veteran's visual 
disorders, except for glaucoma of the left eye, were 
initially diagnosed in December 1998, more than fifty-two 
years after service, and even at that time, the examiner did 
not attribute any of them to service or to his service-
connected thyroid disability.  In this case, the medical 
evidence merely shows that diagnoses of primary open angle 
glaucoma with pseudoaphakia and posterior capsular 
opacification and cataract of the right eye have been made 
and at times the veteran receives treatment.  Because the 
veteran is not competent to etiologically relate any of his 
visual disorders to service or to his service-connected 
disability, the Board must find the claim not well grounded.  
Caluza and Espiritu, both supra.

Hypertrophic joints of the knees and hips and arthritis of 
the major joints  

With respect to the veteran's disorders of the knees, hips, 
and other major joints, the Board acknowledges that service 
connection for arthritis of the ankles is in effect.  It is 
also acknowledged that a diagnoses of arthritis of the knees 
and hips have been made.  Nonetheless, in this case the 
medical evidence fails to indicate that these disorders had 
their onset in service, manifested to a compensable degree 
within a year after service, or are related to the service-
connected arthritis of the ankle disability.  Again, except 
for the veteran's statements and testimony presented on 
appeal, there is no evidence of record that tends to 
establish a nexus between the veteran's arthritis of the 
knees, hips, etc. and his service or service-connected 
bilateral ankle disability, and there is no medical evidence 
showing that the veteran's degenerative arthritis of the 
knees and hips had manifested to a compensable degree within 
the applicable presumptive period after service.  Thus, the 
veteran's claim is not well grounded. 

New and Material

As previously detailed, in July 1947, November 1959, and June 
1962 rating determinations, the RO denied entitlement to 
service connection for chronic prostatitis, disease of the 
heart and hypertension, a nervous disorder, and diabetes 
mellitus.  In those determinations, the RO, in essence, 
reasoned that the disorders were either not incurred in 
service or aggravated by service, or, where applicable, did 
not manifest to a compensable degree within a year after 
service.  Additionally, as noted above, after each 
determination, the RO mailed notice to the veteran but timely 
appeals were not filed.  

VA law and regulation state that following notification of an 
initial review and determination by the RO, a notice of 
disagreement must be filed within one year from the date of 
mailing of notification; otherwise, the determination becomes 
final and it may not thereafter be reopened unless new and 
material evidence is presented with respect to the denied 
claim.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.   

"New" evidence "means evidence not previously submitted to 
agency decision makers ... which is neither cumulative nor 
redundant"; "material" evidence is new evidence "which bears 
directly and substantially upon the specific matter under 
consideration" and "which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim".  38 U.S.C.A. § 5108; Fossie v. West 12 Vet. App. 1 
(1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a).

Chronic prostatitis and Myocarditis with circulation problems 
of the lower extremities

With regard to reopening the veteran's claim of entitlement 
to service connection for chronic prostatitis and myocarditis 
with circulation problems of the lower extremities, the Board 
finds that the evidence submitted since the July 1947 
decision does not tend to establish that the veteran's 
chronic prostatitis was aggravated by service.  The evidence 
submitted since July 1947 also does not suggest that the 
veteran's heart disorder had its onset in service, manifested 
to a compensable degree within the requisite time period 
subsequent to service, or is related to service or to the 
service-connected thyroid disability.  As such, although the 
evidence received subsequent to the 1947 rating action is new 
in that it was not of record when the RO initially denied the 
claim, it is not material because it does not bear directly 
and substantially upon the specific matter under 
consideration and thereby, which by itself or in connection 
with evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  In fact, except when reviewing the 
veteran's prior medical history, the newly submitted evidence 
does not reference the veteran's chronic prostatitis and not 
one of the reports attribute the veteran's heart disorders to 
service, any events of service, or to his service-connected 
thyroid disability.  The evidence attributes the veteran's 
heart disability to hypertension and a congenital defect.  
Thus, in this regard, new and material evidence has not been 
submitted and the July 1947 rating determinations remain 
final.  38 C.F.R. § 3.156.

Nervous disorder and Diabetes mellitus

Regarding these matters, the Board finds that the evidence 
received subsequent to November 1959, when service connection 
for diabetes mellitus was denied, and June 1962, when service 
connection for a nervous disorder was denied, is new, as the 
evidence was not of record when the RO initially considered 
the claims.  Nevertheless, the Board finds that although new, 
the evidence is not material because it does not tend to 
demonstrate that the veteran's diabetes mellitus and nervous 
disorder had their onset in service, manifested to a 
compensable degree within a year post service, or are related 
to any events from service or any service-connected 
disability.  The newly submitted evidence in this case merely 
shows that the veteran receives treatment for symptoms 
associated with the disabilities.  The record is devoid of 
any evidence suggesting that any of the diagnosed disorders 
are related to service, directly, secondarily, or 
presumptively.  As such, the newly submitted evidence does 
not bears directly and substantially upon the specific 
matters under consideration and which by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  New and material evidence 
in this regard has not been submitted and the November 1959 
and June 1962 determinations remain final.

With respect to all of the aforementioned claims, the Board 
acknowledges that the veteran has presented testimony in 
which he etiologically relates his disorders to service and 
his service-connected thyroid disability.  However, the 
veteran's statements are not new in that his contentions are 
essentially the same as those considered when the RO 
initially denied his claims in July 1947, November 1959 and 
June 1962.  Further, evidence that requires medical knowledge 
must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  
Espiritu, supra; see also Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (holding that lay assertions of medical causation 
cannot serve as the predicate to reopen a claim).  Here, 
there is no evidence showing that the veteran is competent to 
render such opinions.  Thus, new and material evidence in 
this respect also has not been submitted.  

In light of the foregoing, the Board finds that new and 
material evidence associated with the veteran's claims of 
service connection for chronic prostatitis, myocarditis with 
circulation problems of the lower extremities, a nervous 
disorder, and diabetes mellitus has not been submitted.  
Thus, the rating determinations of July 1947, November 1959, 
and June 1962 are final and the veteran's appeal is denied.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156.

Additional Matters

With respect to the veteran's claims for service connection, 
it is noted that even when a claim is not well grounded, the 
Secretary had imposed upon himself a further duty to advise 
the appellant of what additional evidence was necessary to 
complete the application for the benefit sought under 38 
U.S.C.A. § 5103(a) (West 1991).  For claims being adjudicated 
on a finality basis, although finding that a claim is well 
grounded prior to finding that new and material evidence has 
been submitted is a legal nullity, see Butler v. Brown, 9 
Vet. App. 167, 171 (1996), in accordance with Graves v. 
Brown, 8 Vet. App. 522 (1996), the Secretary must also 
apprise the appellant of evidence necessary to complete the 
application for the benefit sought.  Id.

In this regard, it is noted that the veteran asserts that he 
received treatment at Saint Vincent's Hospital, University of 
South Alabama Hospital, and VA Medical Centers (MC) at Texas, 
Alabama, and California.  VA outpatient treatment reports 
from VAMC's at Houston, Texas and San Diego, California are 
of record and by correspondence dated in August 1997, a clerk 
of the University of South Alabama noted that they were not 
able to locate any records associated with the veteran.  
Additionally, in April 1998, Providence Hospital noted that 
they only retained records over 22-years and in October 1998, 
the VAMC at Alabama stated that they were unable to locate 
the requested medical records.  In light of the veteran's not 
well-grounded claims and the VA's attempts to obtain the 
veteran's medical reports, the Board finds that the duty 
imposed under 38 U.S.C.A. § 5103 has been satisfied.

It is also noted that VA examination in December 1998 showed 
that he veteran continued to receive treatment for 
adenocarcinoma of the prostate and that an appointment had 
been scheduled in 1999.  If accomplished this report is not 
of record.  Nonetheless, the Board finds that additional 
development in this regard is not warranted.  The veteran has 
merely indicated that he will receive treatment at a later 
date, he has not alleged that his physician has related his 
disorder to service or to his service-connected disability.  
Thus, no further action is warranted.

Because the veteran has failed to submit a well-grounded 
claims, the VA is under no duty to assist in any further 
development of the matters.  38 U.S.C.A. § 5107(a); Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997); Grottveit, supra; 38 C.F.R. § 3.159(a).  
Additionally, regarding the new and material evidence claims, 
the veteran has not indicated that the evidence would tend to 
show that his disorders were incurred in service, aggravated 
by service, manifest to a compensable degree within a year 
after service, or related to the service-connected thyroid 
disability.  As such, no additional development is warranted. 

At his personal hearing in September 1999, the veteran, 
through his representative, stated that the examination 
conducted in December 1998 was inadequate.  Therefore, a 
contemporaneous examination should be accomplished.  For the 
reasoning discussed above, the Board finds that no action in 
this respect is warranted.  Here, there is no duty to assist.  
Morton, supra.

The veteran has been informed of what evidence is required to 
establish a well-grounded claim and during the pendency of 
the appeal, he was informed of the evidence necessary to 
complete his case.  Robinette, supra.  The veteran's appeals 
are denied.


ORDER

Entitlement to service connection for adenocarcinoma of the 
prostate, status post bilateral orchiectomy with impotence 
and voiding dysfunction is denied.  

Entitlement to service connection for impaired vision, 
diagnosed as primary open angle glaucoma with pseudoaphakia 
and posterior capsular opacification and cataract of the 
right eye is denied.  

Entitlement to service connection for hypertrophic joints of 
the knees and hips, and arthritis of the major joints is 
denied. 

Not having submitted new and material evidence, the claims of 
entitlement to service connection for myocarditis with 
circulation problems of the lower extremities, chronic 
prostatitis, a nervous disorder, and diabetes mellitus remain 
final; thus, the appeal is denied.


REMAND

Regarding the veteran's claims for an increased rating in 
excess of 30 percent for hyperthyroidism, (which recently has 
been diagnosed as hypothyroidism), and a compensable rating 
for residuals of arthritis of the ankles, the Board 
acknowledges that a VA examination was accomplished in 
December 1998.  However, it does not appear as though the RO 
readjudicated the veteran's increased rating claims in light 
of the recent examination findings, and, if so, the record 
does not show that the veteran was issued a pertinent 
supplemental statement of the case.  Without such 
information, the veteran's ability to pursue his claims could 
potentially be compromised.  Thus, additional development is 
warranted.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following action:

The veteran should be issued a 
supplemental statement of the case 
pertaining to the issues of entitlement 
to an increased rating in excess of 30 
percent for hyperthyroidism and 
entitlement to a compensable rating for 
residuals of arthritis of the ankles.  
The supplemental statement of the case 
should include any additional pertinent 
law and regulations, e.g. 
38 C.F.R. § 4.119, Diagnostic Code 7903 
(1996 & 1999), and a full discussion of 
action taken on the claim, consistent 
with the United States Court of Appeals 
for Veterans Claims' (formerly known as 
the United States Court of Veterans 
Appeals) (hereinafter referred to as the 
Court) instruction in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
applicable response time should be 
allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified..

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44- 8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 


